Opinion filed August 23, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-12-00215-CV
                                        __________

                         BARBARA JANE STAHL, Appellant

                                                V.

                             COWAN JOE STAHL, Appellee


                            On Appeal from the 32nd District Court
                                   Mitchell County, Texas
                                Trial Court Cause No. 15,969


                            MEMORANDUM OPINION
       Barbara Jane Stahl is the appellant in this appeal. She has filed an unopposed motion to
dismiss the appeal pursuant to TEX. R. APP. P. 42.1(a)(1). In the motion, appellant states that the
parties have “resolved and settled their differences.” Therefore, in accordance with appellant’s
request, we dismiss the appeal.
       The motion to dismiss is granted, and the appeal is dismissed.



August 23, 2012                                                     PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.